         Case 2:14-cr-00131-JFC Document 409 Filed 04/30/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA




                                                          Criminal No. 14-131




                                         OPINION

       Counsel for defendant Samuel Brooks ("Brooks") filed a motion under seal for

release from pretrial detention in light of the Covid-19 pandemic (ECF No. 405). Brooks

seeks release because he has asthma and an unknown stomach condition. He is 33 years

old. The government filed an expedited response in opposition to Brooks' request to be

released (ECF No. 407).

       For the reasons that follow, Brooks' motion will be denied. Although the motion and

attachments contain confidential information, the court concludes that this opinion does not

need to be under seal. See Akan v. Summers, No. CV 17-89, 2019 WL 6270992, at *3

(W.D. Pa. Nov. 25, 2019) (even if a party can make a specific showing that overcomes the

public right of access with respect to specific documents on the court’s docket, the entire

record should not be sealed).
         Case 2:14-cr-00131-JFC Document 409 Filed 04/30/20 Page 2 of 5



Procedural History

       On October 14, 2014, Brooks pleaded guilty to conspiracy to possess with intent to

distribute 100 grams or more of heroin. On February 23, 2015, he was sentenced to 60

months of imprisonment, to be followed by 4 years of supervised release. He served his

prison sentence and began his supervised release on October 5, 2017.

       On November 7, 2018, the probation office filed a petition to revoke Brooks’ supervised

release (ECF No. 337).        The probation office reported that Brooks was charged with

committing another federal felony, namely, possession with intent to distribute a quantity of

heroin and fentanyl, and tested positive for marijuana on two occasions. The probation office

requested that Brooks be detained until the final revocation hearing. The court ordered Brooks’

arrest, with no bond to be set (ECF No. 340). He has been detained since November 2018 and

is currently located at Northeast Ohio Correctional Center (“NEOCC”). The supervised release

revocation hearing in this case has been postponed numerous times, at Brooks’ request,

because the new criminal charges, filed at Crim. No. 18-mj-1454, remain unresolved.



Legal Analysis

       In his pending motion, Brooks does not contest that he is lawfully detained under the

provisions of 18 U.S.C. § 3142. Brooks did not cite a statutory basis for his release. The court

has evaluated Brooks’ request under the provision of the Bail Reform Act governing

temporary release, which states in pertinent part: "[t]he judicial officer may, by subsequent

order, permit the temporary release of the person, in the custody of a United States Marshal or

another appropriate person, to the extent that the judicial officer determines such release to be

necessary for preparation of the person's defense or for another compelling reason." 18 U.S.C.


                                                 2
         Case 2:14-cr-00131-JFC Document 409 Filed 04/30/20 Page 3 of 5



§ 3142(i) (emphasis added). The court is unaware of any authority that provides a defendant

with a right to a hearing. The court is able to resolve the motion without a hearing or oral

argument.

       Brooks contends that he is at much graver risk of contracting Covid-19 at

NEOCC than if released to home confinement. He argues he is particularly vulnerable

in that he suffers from asthma and an officer at NEOCC tested positive for Covid-19.

Brooks argues that these changed circumstances require his immediate release.

       Brooks contends that he is not a flight risk and has an appropriate release plan,

i.e., residing with his fiance and her five children. He argues that he does not pose

“safety of the community” concerns because his offenses are non-violent. In the motion,

Brooks recognizes that continued detention may be appropriate for violent felons or

those facing 25 years or more in prison (ECF No. 405 at 3).

       In opposing the motion, the government and probation office maintain that

Brooks poses a serious danger to the community, if released, which outweighs any

incremental risk of contracting Covid-19 he faces if he remains detained. The

government represents that Brooks is within the category of persons for which he

concedes detention is appropriate. In the new criminal case, Brooks may be treated as a

career offender if convicted and may face an advisory guideline range of 360 months to

life imprisonment (ECF No. 407 at 2). If the government files a § 851 information,

Brooks will face a statutory mandatory minimum of 10 years in prison at that case. The

government opposes the release plan as insufficient to prevent further drug dealing,

pointing out that 73 bricks of fentanyl were recovered from Brooks’ home.

        The government acknowledges that one contractor and three staff members at


                                                 3
         Case 2:14-cr-00131-JFC Document 409 Filed 04/30/20 Page 4 of 5



NEOCC, to date, have tested positive for Covid-19. The contractor was in the facility

on April 2, 2020, tested positive on April 6, 2020, and returned to work on April 28,

2020, after being quarantined; none of the staff members would have had physical

contact with Brooks and they have not returned to work (ECF No. 407 at 6-7). No

inmates at NEOCC are exhibiting Covid-19 symptoms. Id.

       Brooks faces a risk of exposure while in custody. Unfortunately, that potential

risk exists anywhere in the community. As explained in detail by the government in its

response, the NEOCC, along with this court and other local authorities, have taken the

necessary steps and precautions to help stop the spread of the COVID-19 virus amongst

the individuals detained at NEOCC. Brooks did not identify any specific shortcomings

in NEOCC’s Covid-19 response and mitigation efforts. There is no indication that

Brooks' medical needs are not being addressed at the NEOCC; in fact, he is seemingly

receiving appropriate medical care. While the court is sympathetic to Brooks' asthma

and the possible complications caused by Covid-19, he did not point to any contact he

had with any affected individuals. The letter from the NEOCC, which Brooks attached

to his motion, specified that Brooks did not need to be quarantined due to possible

exposure to the officer who contracted Covid-19 (ECF No. 405-3). Speculation

concerning possible future conditions does not constitute a "compelling reason" for

temporary release. In other words, Brooks' current arguments for release do not

outweigh the factors considered by the court in ordering his detention.

       In United States v. Fiumara, Crim. No. 15-94, the court denied a similar motion to revoke

a “no bond” order issued in response to a petition to revoke the defendant’s supervision. As in

this case, the petition reported that the defendant engaged in serious drug-trafficking activities



                                                  4
         Case 2:14-cr-00131-JFC Document 409 Filed 04/30/20 Page 5 of 5



while on court supervision, tested positive for drugs, and faced a statutory mandatory minimum

of 10 years in prison on the new charges. (Criminal No. 15-94, ECF No. 95). The court

concluded that the danger to the community posed by further drug dealing warranted continued

detention.

       The same reasoning applies in this case. The threat of distribution of heroin and fentanyl

by Brooks, if released, poses a significant (and perhaps fatal) danger to the community. In light

of Brooks’ numerous and serious alleged violations of the conditions of his supervised release,

the court concludes that appropriate conditions of release could not be fashioned to protect the

safety of the community.




Conclusion

       The court concludes that the order detaining Brooks remains appropriate. Temporary

release of Brooks is not warranted. The Motion for Release from pretrial detention in light of

the Covid-19 pandemic (ECF No. 405) will be DENIED.

             An appropriate order follows.



Dated: April 30, 2020



                                             /s/ Joy Flowers Conti
                                             Joy Flowers Conti
                                             Senior United States District Judge




                                                 5
